DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 has been withdrawn.
In view of Applicant’s amendments, the previous 35 U.S.C. § 101 rejection has been withdrawn.
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,7,8,15,21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US20180349628A1 -hereinafter Bender) in view of Kozloski et al. (US 2017/0147952 A1 -hereinafter Kozloski) further in view of Fields et al. (US9135803B1-hereinafter Fields).
Regarding Claim 1, Bender teaches a method for a dynamic machine functionality, the method comprising:
training, by a machine learning module of a computing device, a machine learning model associated with a machine with inputs based on historic user data regarding operation sessions of the machine (see [0039]; Bender: “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection. For example, to predict future user mental acuity based on historical mental acuity data, acuity assessment program 110 may use a time-series model to determine which times in the day and days of the week that an employee, such as a machine worker, operates with peak mental acuity.”), wherein the machine learning model is configured to generate base thresholds associated with respective predetermined configurations of machine functionality (see [0020]; Bender: “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection.” See [0024]; Bender: “acuity assessment program 110 may determine the baseline data characteristics associated with established baseline mental acuity using analytics. For example, acuity assessment program 110 may compare a subsequent set of sensor data associated with an employee attempting to access heavy machinery to the baseline data characteristics historically associated with the mental acuity required to safely operate heavy machinery as determined by various analytical techniques, such as cross-referencing injury reports with aggregated employee sensor data and applying predictive analytics to establish a baseline.”); 
continuously collecting, by the machine learning module of the computing device during operation of the machine by a user, user data related to the operation of the machine by the user and environment data related to environment conditions surrounding the machine (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110”, wherein the user data and environment data measure variables in flux (see [0021]; Bender: “Client device 104 containing sensor array 106 may send a subsequent set of sensor data at regular intervals or irregular intervals.” That is, the sensor data measure variables constantly changing.), and 
continuously analyzing, by the machine learning module of the computing device during the operation of the machine by the user (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110 using various methods to predict user mental acuity, such as applying predictive analytics to predict the mental acuity of a user.”), 
However, Bender does not explicitly teach:
wherein the machine is set at an initial configuration of machine functionality based on a base threshold of the user;
the collected user data and environment data to determine a probability of an accident based on the variables;
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data and stored rules; 
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold;
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds.
Kozloski from the same or similar field of endeavor teaches:
wherein the machine is set at an initial configuration of machine functionality based on a base threshold of the user (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.");
the collected user data and environment data to determine a probability of an accident based on the variables (see [0035]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender to include Kozloski’s features of the machine is set at an initial configuration of machine functionality based on a base threshold of the user; and the collected user data and environment data to determine a probability of an accident based on the variables. Doing so would changes or limits the behavior of the workplace machine in order to improve workplace accident avoidance. (Kozloski, [0004]- [0006])
However, neither Bender nor Kozloski does not explicitly teach:
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data and stored rules; 
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold;
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds.
Fields from the same or similar field of endeavor teaches:
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected user data and environment data and stored rules (see column 16, lines 64-67 and column 17, lines 1-2; Fields: “the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds)”. See column, lines; Fields: “The vehicle operator impairment detection and mitigation system 100 may continue to gather and analyze data while a particular trip is ongoing (block 316).” Since the threshold is continually adjusted, it reads on ‘second threshold’); 
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold; (see column 17, lines 40-46; Fields: “the system 100 may cause a change to the internal environment of the vehicle, such as altering internal lighting, adjusting vehicle ventilation to send blasts of hot or cold air to the vehicle operator 106, or presenting energizing music or other sound recordings through the speaker 211 or 246.”)
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds (see column 17, lines 4-9; Fields: “The learning algorithm may operate in connection with the server 140 to adjust threshold levels, weighting factors, or sensitivity levels based on calculations performed using aggregated data from some or all of the mobile devices 110 or on-board computers 114 in the vehicle operator impairment detection and mitigation system 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender and Kozloski to include Fields’s features of determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data and stored rules; sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold; and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds. Doing so would monitor vehicle operator impairment in order to improve the ability of vehicle operators to operate vehicles safely. (Fields, column 1)

Regarding claim 7, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 1 above, Kozloski teaches wherein the initial configuration of machine functionality includes more functions than the new configuration of machine functionality, and the new configuration of machine functionality lowers a risk of an incident with the machine. (see [0036]; Kozloski: "The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.") [Limiting the capabilities (operations) of one or more of the machines reads on 'includes restrictions on the machine functionality based on the collected plurality of data].

Regarding claim 8, Bender teaches a computer system for a dynamic machine functionality, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (see[0041]; Bender: “Server computer 108 can include processor(s) 304, cache 314, memory 306,…"), wherein the computer system is capable of performing a method comprising:
training, by a machine learning module of a computing device, a machine learning model associated with a machine with inputs based on historic user data regarding operation sessions of the machine (see [0039]; Bender: “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection. For example, to predict future user mental acuity based on historical mental acuity data, acuity assessment program 110 may use a time-series model to determine which times in the day and days of the week that an employee, such as a machine worker, operates with peak mental acuity.”), wherein the machine learning model is configured to generate base thresholds associated with respective predetermined configurations of machine functionality (see [0020]; Bender: “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection.” See [0024]; Bender: “acuity assessment program 110 may determine the baseline data characteristics associated with established baseline mental acuity using analytics. For example, acuity assessment program 110 may compare a subsequent set of sensor data associated with an employee attempting to access heavy machinery to the baseline data characteristics historically associated with the mental acuity required to safely operate heavy machinery as determined by various analytical techniques, such as cross-referencing injury reports with aggregated employee sensor data and applying predictive analytics to establish a baseline.”); 
continuously collecting, by the machine learning module of the computing device during operation of the machine by a user, user data related to the operation of the machine by the user and environment data related to environment conditions surrounding the machine (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110”, wherein the user data and environment data measure variables in flux (see [0021]; Bender: “Client device 104 containing sensor array 106 may send a subsequent set of sensor data at regular intervals or irregular intervals.” That is, the sensor data measure variables constantly changing.), and 
continuously analyzing, by the machine learning module of the computing device during the operation of the machine by the user (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110 using various methods to predict user mental acuity, such as applying predictive analytics to predict the mental acuity of a user.”), 
However, Bender does not explicitly teach:
setting, by the machine learning module, a threshold for the machine that is associated with a user that operates the machine, wherein the threshold is an experience based threshold determined based on a user score; 
wherein the machine is set at an initial configuration of machine functionality based on a base threshold;
the collected user data and environment data to determine a probability of an accident;
determining, by the computing device, that the threshold of the user should be adjusted to a second threshold based on the analysis of the collected user data and environment data; 
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold;
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds.
Kozloski from the same or similar field of endeavor teaches:
setting, by the machine learning module, a threshold for the machine setting (see [0035] and [0042]; Kozloski: "The elevated risk determiner 220D determines the existence of an elevated risk. A subsequent risk (yet to occur) predicted by the Cognitive Whip (a cognitive suite of workplace hygiene and injury predictors) is compared to a threshold") [Therefore, a threshold is set to determine the existence of an elevated risk of machines.] that is associated with a user that operates the machine (see [0028]; Kozloski: “Each of the workplace machines 290 has at least one employee 291 operating the same.” See [0050]; Kozloski: “At step 355, determine one of more areas of training for at least one employee in the set, responsive to the employee risk profile and machine use data for the at least one employee. In an embodiment, the one or more areas of training are determined so as to at least one of reduce a risk threshold and increase a skill level of the at least one employee.”), 
wherein the machine is set at an initial configuration of machine functionality based on a base threshold (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.");
the collected user data and environment data to determine a probability of an accident (see [0035]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender to include Kozloski’s features of the machine is set at an initial configuration of machine functionality based on a base threshold; and the collected user data and environment data to determine a probability of an accident. Doing so would changes or limits the behavior of the workplace machine in order to improve workplace accident avoidance. (Kozloski, [0004]- [0006])
However, neither Bender nor Kozloski does not explicitly teach:
wherein the threshold is an experience based threshold determined based on a user score;
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data; 
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold;
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds.
Fields from the same or similar field of endeavor teaches:
wherein the threshold is an experience based threshold determined based on a user score (see column 2, lines 23-34; Fields: “The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value.”);
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected user data and environment data and stored rules (see column 16, lines 64-67 and column 17, lines 1-2; Fields: “the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds)”. See column, lines; Fields: “The vehicle operator impairment detection and mitigation system 100 may continue to gather and analyze data while a particular trip is ongoing (block 316).” Since the threshold is continually adjusted, it reads on ‘second threshold’); 
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold; (see column 17, lines 40-46; Fields: “the system 100 may cause a change to the internal environment of the vehicle, such as altering internal lighting, adjusting vehicle ventilation to send blasts of hot or cold air to the vehicle operator 106, or presenting energizing music or other sound recordings through the speaker 211 or 246.”)
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds (see column 17, lines 4-9; Fields: “The learning algorithm may operate in connection with the server 140 to adjust threshold levels, weighting factors, or sensitivity levels based on calculations performed using aggregated data from some or all of the mobile devices 110 or on-board computers 114 in the vehicle operator impairment detection and mitigation system 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender and Kozloski to include Fields’s features of wherein the threshold is an experience based threshold determined based on a user score; determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data and stored rules; sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold; and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds. Doing so would monitor vehicle operator impairment in order to improve the ability of vehicle operators to operate vehicles safely. (Fields, column 1)
Regarding claim 15, Bender teaches a computer program product for a dynamic machine functionality, comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprisingsee[0041]; Bender: “Server computer 108 can include processor(s) 304, cache 314, memory 306,…"):
training, by a machine learning module of a computing device, a machine learning model associated with a machine with inputs based on historic user data regarding operation sessions of the machine (see [0039]; Bender: “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection. For example, to predict future user mental acuity based on historical mental acuity data, acuity assessment program 110 may use a time-series model to determine which times in the day and days of the week that an employee, such as a machine worker, operates with peak mental acuity.”), wherein the machine learning model is configured to generate base thresholds associated with respective predetermined configurations of machine functionality (see [0020]; Bender: “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection.” See [0024]; Bender: “acuity assessment program 110 may determine the baseline data characteristics associated with established baseline mental acuity using analytics. For example, acuity assessment program 110 may compare a subsequent set of sensor data associated with an employee attempting to access heavy machinery to the baseline data characteristics historically associated with the mental acuity required to safely operate heavy machinery as determined by various analytical techniques, such as cross-referencing injury reports with aggregated employee sensor data and applying predictive analytics to establish a baseline.”); 
continuously collecting, by the machine learning module of the computing device during operation of the machine by a user, user data related to the operation of the machine by the user and environment data related to environment conditions surrounding the machine (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110”, wherein the user data and environment data measure variables in flux (see [0021]; Bender: “Client device 104 containing sensor array 106 may send a subsequent set of sensor data at regular intervals or irregular intervals.” That is, the sensor data measure variables constantly changing.), and 
continuously analyzing, by the machine learning module of the computing device during the operation of the machine by the user (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110 using various methods to predict user mental acuity, such as applying predictive analytics to predict the mental acuity of a user.”), 
However, Bender does not explicitly teach:
setting, by the machine learning module, a threshold for the machine that is associated with a user that operates the machine, wherein the threshold is an experience based threshold determined based on a user score; 
wherein the machine is set at an initial configuration of machine functionality based on a base threshold;
the collected user data and environment data to determine a probability of an accident;
determining, by the computing device, that the threshold of the user should be adjusted to a second threshold based on the analysis of the collected user data and environment data; 
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold;
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds.
Kozloski from the same or similar field of endeavor teaches:
setting, by the machine learning module, a threshold for the machine setting (see [0035] and [0042]; Kozloski: "The elevated risk determiner 220D determines the existence of an elevated risk. A subsequent risk (yet to occur) predicted by the Cognitive Whip (a cognitive suite of workplace hygiene and injury predictors) is compared to a threshold") [Therefore, a threshold is set to determine the existence of an elevated risk of machines.] that is associated with a user that operates the machine (see [0028]; Kozloski: “Each of the workplace machines 290 has at least one employee 291 operating the same.” See [0050]; Kozloski: “At step 355, determine one of more areas of training for at least one employee in the set, responsive to the employee risk profile and machine use data for the at least one employee. In an embodiment, the one or more areas of training are determined so as to at least one of reduce a risk threshold and increase a skill level of the at least one employee.”), 
wherein the machine is set at an initial configuration of machine functionality based on a base threshold (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.");
the collected user data and environment data to determine a probability of an accident (see [0035]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender to include Kozloski’s features of the machine is set at an initial configuration of machine functionality based on a base threshold; and the collected user data and environment data to determine a probability of an accident. Doing so would changes or limits the behavior of the workplace machine in order to improve workplace accident avoidance. (Kozloski, [0004]- [0006])
However, neither Bender nor Kozloski does not explicitly teach:
wherein the threshold is an experience based threshold determined based on a user score;
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data; 
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold;
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds.
Fields from the same or similar field of endeavor teaches:
wherein the threshold is an experience based threshold determined based on a user score (see column 2, lines 23-34; Fields: “The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value.”);
determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected user data and environment data and stored rules (see column 16, lines 64-67 and column 17, lines 1-2; Fields: “the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds)”. See column, lines; Fields: “The vehicle operator impairment detection and mitigation system 100 may continue to gather and analyze data while a particular trip is ongoing (block 316).” Since the threshold is continually adjusted, it reads on ‘second threshold’); 
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold; (see column 17, lines 40-46; Fields: “the system 100 may cause a change to the internal environment of the vehicle, such as altering internal lighting, adjusting vehicle ventilation to send blasts of hot or cold air to the vehicle operator 106, or presenting energizing music or other sound recordings through the speaker 211 or 246.”)
and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds (see column 17, lines 4-9; Fields: “The learning algorithm may operate in connection with the server 140 to adjust threshold levels, weighting factors, or sensitivity levels based on calculations performed using aggregated data from some or all of the mobile devices 110 or on-board computers 114 in the vehicle operator impairment detection and mitigation system 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender and Kozloski to include Fields’s features of wherein the threshold is an experience based threshold determined based on a user score; determining, by the computing device, that the base threshold of the user should be adjusted to a second threshold of the user based on the analysis of the collected ser data and environment data and stored rules; sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the second threshold; and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated base thresholds. Doing so would monitor vehicle operator impairment in order to improve the ability of vehicle operators to operate vehicles safely. (Fields, column 1)

Regarding claim 21, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 1 above, Kozloski teaches wherein the initial configuration of machine functionality includes fewer functions than the new configuration of machine functionality, such that the instructions cause the computer to increase the functions of the machine. (see 0048]; Kozloski: “At step 345, remove the modification to the workplace machines. In an embodiment, a person (user, supervisor, etc.) removes the modification. In another embodiment, a controller performing method 300 removes the modification. In yet another embodiment, the removal of the modification to the workplace machine(s) is self-initiated by the workplace machine(s).” Since this step remove the modification, the configuration of machine has all functionality.)

Regarding claim 23, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 15 above, Kozloski teaches wherein the initial configuration of machine functionality includes fewer functions than the new configuration of machine functionality, such that the instructions cause the computer to increase the functions of the machine. (see 0048]; Kozloski: “At step 345, remove the modification to the workplace machines. In an embodiment, a person (user, supervisor, etc.) removes the modification. In another embodiment, a controller performing method 300 removes the modification. In yet another embodiment, the removal of the modification to the workplace machine(s) is self-initiated by the workplace machine(s).” Since this step remove the modification, the configuration of machine has all functionality.)

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Fields in view of Basavapatna et al. (US 2015/0106926 A 1-hereinafter Basavapatna) in view of Amigo et al. (US 2017/0109829 A1 –hereinafter Amigo)
Regarding claim 2, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 1 above, Fields teaches further comprising: assigning, by the computing device, a user score to the user (see column 2, lines 23-34; Fields: “The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value.”), 
However, it does not teach:
wherein the user score is determined based on the user's previously logged machine operation experience, wherein the score is weighted based on logged hours operating a particular machine, a level of risk in operating the particular machine in high risk environmental conditions, how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user.
Basavapatna from the same or similar field of endeavor teaches the user score is determined based on the user's previously logged machine operation experience (see [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410." See [0030]; Basavapatna: "using assessment data 268, security statistics manager 272 can develop one or more behavioral profiles characterizing a user's typical or expected behavior or tendencies within the system based on an aggregation of data describing aspects of the user's previous behavior in the system. A composite risk profile or score (e.g., calculated in connection with risk calculator 278) can be generated or calculated for a user based on an aggregation of use- or type-specific user profiles.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, and Fields to include Basavapatna’s features of the user score is determined based on the user's previously logged machine operation experience. Doing so would determine whether the identified activities correlate with the particular behavioral profile to trigger a risk event relating to the particular user. (Basavapatna, paragraph [0012])
However, it does not explicitly teach:
wherein the user score is determined based on the user's previously logged machine operation experience, wherein the score is weighted based on logged hours operating a particular machine, a level of risk in operating the particular machine in high risk environmental conditions, how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user.
Amigo further teaches wherein the score is weighted based on logged hours operating a particular machine (see [0083]; Amigo: “Sensor data is collected upon the detection of movement or activity, and may be compiled periodically to provide a movement/activity score or level. For example, sensor data may be compiled in a particular time interval, such as eight hours, to compute a movement score for that time interval.”), a level of risk in operating the particular Reply to Office Action dated May 8, 2020Docket No.: P201809472US01machine in high risk environmental conditions (see [0034]; Amigo: “Insurance company 120 has a computer system 119 that includes application servers 102, load balancing proxy servers 103, data storage unit 104, business logic computer 122, and user interface module 105 to perform risk evaluation and underwriting based on the collected employee safety data.”), how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user (see [0077]; Amigo: “Local computer 416 may also receive input from database 414, which stores static data regarding the employees 402, personal protective equipment 404, hazardous equipment 406, and hazardous areas 408, such as employee identity, employee access rights to certain areas, employee training level for certain tasks and equipment, and safety information on hazardous equipment 406 owned by customer 101.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender, Kozloski, Fields, and Basavapatna to include Amigo’s features of the set threshold is an experience based threshold determined based on a user score, and the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold. Doing so would improve risk evaluation to quickly identify dangerous scenarios, including environmental conditions, worker behaviors, use or lack of use of proper safety equipment, and interactions with dangerous machines, substances or areas. (Amigo, [0002] and [0006])

Regarding to Claim 9, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, Basavapatna, and Amigo as discussed connection with claim 2.

Regarding to Claim 16, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, Basavapatna, and Amigo as discussed connection with claim 2.

Claim(s) 3, 5, 10, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Fields in view of Basavapatna.
Regarding claim 3, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the base threshold of the user is a default threshold.
Basavapatna from the same or similar field of endeavor teaches wherein the set threshold is a default threshold (see [0037]; Basavapatna: "Detection of this activity can cause a violation, risk event, or other events to be determined or triggered, either at the device 230 (e.g., using behavioral risk agent 215) or assessment system 225 receiving data reporting the activity, based for instance on this particular behavior being a violation of a pre-defined rule or threshold") [a pre-defined rule reads on 'default threshold].
The same motivation to combine Bender, Kozloski, Fields, and Basavapatna set forth for Claim 2 equally applies to Claim 3.

Regarding claim 5, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 1 above, Kozloski teaches wherein the user data and environmental data is collected using sensors, internet of things (IoT) devices, smart watches and wearable devices (see [0007]; Bender: “the flow and use of information essential to improving a user experience can benefit from the application of analytics to new categories of data, such as data from microphones, cameras, pressure sensors, gyroscopic sensors, and biometric sensors, identified using the expanded capabilities of modern client devices.”), However, it does not explicitly teach wherein the analyses determines the operation has an anomaly compared to a previous user machine operation experience.
Basavapatna from the same or similar field of endeavor teaches wherein the analyses determines the operation has an anomaly compared to a previous user machine operation experience. (see [0042]; Basavapatna: "a threshold-based trigger measuring a detected behavioral anomaly". See [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410") [Therefore, the detected behavioral anomaly reads on 'determines the operation has an anomaly compared to a previous user machine operation experience'].
The same motivation to combine Bender, Kozloski, Fields, and Basavapatna set forth for Claim 2 equally applies to Claim 5.

Regarding to Claim 10, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, and Basavapatna as discussed connection with claim 3.

Regarding to Claim 12, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, and Basavapatna as discussed connection with claim 5.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, and Basavapatna as discussed connection with claim 3.

Regarding to Claim 19, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, and Basavapatna as discussed connection with claim 5.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Fields in view of Awiszus et al. (US 2017/0374436 A1 - hereinafter Awiszus).
Regarding claim 4, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 1 above, Kozloski teaches wherein the user data includes a user stress level (see [0031]; Kozloski: "parameters can be indicative of stress, inattentiveness, sickness, or other employee state that can likely result in injury"), and 
However, it does not explicitly teach wherein the environment data includes a measurement of: temperature, humidity level, wind speed and visibility level.
Awiszus from the same or similar field of endeavor teaches wherein the environment data includes a measurement of: temperature, humidity level, wind speed and visibility level. (see [0032]; Awiszus: "PPEMS 6 (a personal protection equipment management system) may utilize the environmental data to aid generating alerts or other instructions for PPE and for performing predictive analytics, such as determining any correlations between certain environmental conditions (e.g., heat, humidity, visibility) with abnormal worker behavior or increased safety events. As such, PPEMS 6 may utilize current environmental conditions to aid prediction and avoidance of imminent safety events. Example environmental conditions that may be sensed by sensing devices 21 include but are not limited to temperature, humidity, presence of gas, pressure, visibility, wind, precipitation and the like").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, and Fields to include Awiszus’s features of the plurality of data includes data relating to the environment wherein the data relating to the environment includes measuring a temperature, a humidity level, a wind speed and a visibility level. Doing so would predict and trigger alerts about an abnormal condition of worker behavior or an abnormal condition in the work environment to avoid potentially hazardous or harmful to health.

Regarding to Claim 11, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, and Awiszus as discussed connection with claim 4.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Bender, Kozloski, Fields, and Awiszus as discussed connection with claim 4.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable overBender in view of Kozloski in view of Fields further in view of Krystek et al. (US 2020/0218271 A1– hereinafter Krystek).
Regarding claim 22, the combination of Bender, Kozloski, and Fields teaches all the limitations of claim 8 above, Kozloski teaches wherein: the initial configuration of machine functionality includes fewer functions than the new configuration of machine functionality, such that the instructions cause the computer to increase the functions of the machine see 0048]; Kozloski: “At step 345, remove the modification to the workplace machines. In an embodiment, a person (user, supervisor, etc.) removes the modification. In another embodiment, a controller performing method 300 removes the modification. In yet another embodiment, the removal of the modification to the workplace machine(s) is self-initiated by the workplace machine(s).” Since this step remove the modification, the configuration of machine has all functionality.); and 
the continuously analyzing utilizes an analysis tool selected from the group consisting of: (see [0033]),
neural networks to calculate probabilities (see [0032]; Kozloski teaches a Hidden Markov Model, a Markov Network), 
(see [0032]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”).
However, it does not explicitly teach:
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…
Krystek from the same or similar field of endeavor teaches:
linear classifiers to define independent factors, (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… linear classifiers …” See [0079]; Krystek: “The machine learning component 460 may learn the one or more contextual factors, the user profiles, reinforced feedback learning, the user experience satisfaction level, or a combination thereof.”)
linear regression to identify weights (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… regression analysis … logistic regression…” See [0083]; Krystek: “The machine learning component 460 may assist with learning a cognitive state (e.g., a dynamic cognitive state) of the user and may be re-configured automatically in real-time by modifying one or more applied weights (e.g., weighted value) applied in a multi-level neural networks system and understanding each of the effects of physical state of the passenger.”), and 
decision tree classifiers…; (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… decision trees … minimum message length (decision trees, decision graphs, etc.)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski and Fields to include Krystek’s features of linear classifiers to define independent factors, linear regression to identify weights, decision tree classifiers, and updating the experience based threshold. Doing so would provide situation-specific advice, insights, estimations, determinations, evaluations, calculations, and guidance in order to solve problems with a high degree of accuracy. (Krystek, [0022]-[0023])

Response to Arguments
Applicant’s arguments filed 02/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116